Exhibit 10.1

[image_001.jpg] 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT CONTRACT dated this 26th day of June, 2017

BETWEEN:

GEX Management, Inc. of

12001 N Central Expressway, Suite 825

Dallas, TX 75243
(the "Employer")

 

- AND -

 

Carl Dorvil


("Employee")

 

BACKGROUND:

A.The Employer is of the opinion that the Employee has the necessary
qualifications, experience and abilities to assist and benefit the Employer in
its business.

B.The Employer desires to employ the Employee, and the Employee has agreed to
accept and enter such employment upon the terms and conditions set out in this
Agreement.

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the parties to this Agreement agree as
follows:

Effective Date and Term

 



1.The Employee will continue as a permanent full-time employment with the
Employer as of July 1, 2017 (the "Effective Date") and shall end on July 1, 2019
(“Term”) unless Employer and Employee mutually agree to in writing to amend or
replace this Agreement.



Job Title and Description

 

2.The Employer agrees to employ the Employee under the title of Chief Executive
Officer.

3.The Employee agrees to be employed on the terms and conditions set out in this
Agreement. The Employee agrees to be subject to the general supervision of and
act pursuant to the orders, advice and direction of the Employer.

4.The Employee will perform any and all duties that are reasonable and that are
customarily performed by a person holding a similar position in the industry or
business of the Employer.

5.The Employer may make changes to the job title or duties of the Employee where
the changes would be considered reasonable for a similar position in the
industry or business of the Employer. The Employee's job title or duties may be
changed by agreement and with the approval of both the Employee and the
Employer.

6.The Employee agrees to abide by the Employer's rules, regulations, and
practices, including those concerning work schedules, vacation and sick leave,
as they may from time to time be adopted or modified.



Employee Compensation

 

8.On the Effective Date, for the services rendered by the Employee as required
by this Agreement, Employee will be paid a yearly salary of $150,000.00 (USD)
per month (the "Compensation").

9.This Compensation will be payable according to employer's policy while this
Agreement is in force. The Employer is entitled to deduct from the Employee's
Compensation, or from any other compensation in whatever form, any applicable
deductions and remittances as required by law.

9.The Employee understands and agrees that any additional compensation paid to
the Employee in the form of bonuses or other similar incentive compensation will
rest in the sole discretion of the Employer’s Board of Directors and that the
Employee will not earn or accrue any right to incentive compensation by reason
of the Employee's employment.

10.The Employer will reimburse the Employee for all reasonable expenses, in
accordance with the Employer's policy as in effect from time to time, including
but not limited to, any travel and entertainment expenses incurred by the
Employee in connection with the business of the Employer. Expenses will be paid
within a reasonable time after submission of acceptable supporting
documentation.

 Employee Benefits

 

11.The Employee will be entitled to additional benefits that are currently
available as described in the Employer's employment booklets and manuals or as
required by law.

12.Employer discretionary benefits are subject to change, without compensation,
upon the Employer providing the Employee with 60 days written notice of that
change and providing that any change to those benefits is taken generally with
respect to other employees and does not single out the Employee.



Vacation

 

13.The Employee will be entitled to paid vacation each year during the term of
this Agreement, as is currently described in the Employer's employment booklets
and manuals

14.or paid vacation as entitled by law, whichever is greater:

oaccrued at a rate of 0.0385 hours per hour worked.

15.The times and dates for any vacation will be determined by mutual agreement
between the Employer and the Employee.

16.Upon termination of employment, the Employer is not required to pay
compensation to the Employee for any accrued and unused vacation days.

Duty to Devote Full Time

 

17.The Employee agrees to devote full-time efforts, as an employee of the
Employer, to the employment duties and obligations as described in this
Agreement.

 Conflict of Interest

 

18.During the term of the Employee's active employment with the Employer, it is
understood and agreed that any business opportunity relating to or similar to
the Employer's actual or reasonably anticipated business opportunities (with the
exception of personal investments in less than 5% of the equity of a business,
investments in established family businesses, real estate, or investments in
stocks and bonds traded on public stock exchanges) coming to the attention of
the Employee, is an opportunity belonging to the Employer. Therefore, the
Employee will advise the Employer of the opportunity and cannot pursue the
opportunity, directly or indirectly, without the written consent of the
Employer, which consent will not be unreasonably withheld.

19.During the term of the Employee's active employment with the Employer, the
Employee will not, directly or indirectly, engage or participate in any other
business activities that the Employer, in its reasonable discretion, determines
to be in conflict with the best interests of the Employer without the written
consent of the Employer, which consent will not be unreasonably withheld.

 Non-Competition

 

20.The Employee agrees that during the Employee's term of active employment with
the Employer and for a period of three (3) years after the end of that term, the
Employee will not, directly or indirectly, as employee, owner, sole proprietor,
partner, director, member, consultant, agent, founder, co-venturer or otherwise,
solely or jointly with others engage in any business that is in competition with
the business of the Employer within any geographic area in which the Employer
conducts its business, or give advice or lend credit, money or the Employee's
reputation to any natural person or business entity engaged in a competing
business in any geographic area in which the Employer conducts its business.

Non-Solicitation

 

21.The Employee understands and agrees that any attempt on the part of the
Employee to induce other employees or contractors to leave the Employer's
employ, or any effort by the Employee to interfere with the Employer's
relationship with its other employees and contractors would be harmful and
damaging to the Employer. The Employee agrees that during the Employee's term of
employment with the Employer and for a period of three (3) years after the end
of that term, the Employee will not in any way, directly or indirectly:

a.Induce or attempt to induce any employee or contractor of the Employer to quit
employment or retainer with the Employer;

b.Otherwise interfere with or disrupt the Employer's relationship with its
employees and contractors;

c.Discuss employment opportunities or provide information about competitive
employment to any of the Employer's employees or contractors; or

d.Solicit, entice, or hire away any employee or contractor of the Employer for
the purpose of an employment opportunity that is in competition with the
Employer.

22.This non-solicitation obligation as described in this section will be limited
to employees or contractors who were employees or contractors of the Employer
during the period that the Employee was employed by the Employer.

23.During the Term of the Employee's active employment with the Employer, and
for three (3) years thereafter, the Employee will not divert or attempt to
divert from the Employer any business the Employer had enjoyed, solicited, or
attempted to solicit, from its customers, prior to termination or expiration, as
the case may be, of the Employee's employment with the Employer.

Confidential Information

 

24.The Employee acknowledges that, in any position the Employee may hold, in and
as a result of the Employee's employment by the Employer, the Employee will, or
may, be making use of, acquiring or adding to information which is confidential
to the Employer (the "Confidential Information") and the Confidential
Information is the exclusive property of the Employer.

25.The Confidential Information will include all data and information relating
to the business and management of the Employer, including but not limited to,
proprietary and trade secret technology and accounting records to which access
is obtained by the Employee, including Work Product, Computer Software, Other
Proprietary Data, Business Operations, Marketing and Development Operations, and
Customer Information.

26.The Confidential Information will also include any information that has been
disclosed by a third party to the Employer and is governed by a non-disclosure
agreement entered into between that third party and the Employer.

27.The Confidential Information will not include information that:

a.Is generally known in the industry of the Employer;

b.Is now or subsequently becomes generally available to the public through no
wrongful act of the Employee;

c.Was rightfully in the possession of the Employee prior to the disclosure to
the Employee by the Employer;

d.Is independently created by the Employee without direct or indirect use of the
Confidential Information; or

e.The Employee rightfully obtains from a third party who has the right to
transfer or disclose it.

28.The Confidential Information will also not include anything developed or
produced by the Employee during the Employee's term of employment with the
Employer, including but not limited to, any intellectual property, process,
design, development, creation, research, invention, know-how, trade name,
trade-mark or copyright that:

a.Was developed without the use of equipment, supplies, facility or Confidential
Information of the Employer;

b.Was developed entirely on the Employee's own time;

c.Does not result from any work performed by the Employee for the Employer; and

d.Does not relate to any actual or reasonably anticipated business opportunity
of the Employer.

Duties and Obligations Concerning Confidential Information

 

29.The Employee agrees that a material term of the Employee's contract with the
Employer is to keep all Confidential Information absolutely confidential and
protect its release from the public. The Employee agrees not to divulge, reveal,
report or use, for any purpose, any of the Confidential Information which the
Employee has obtained or which was disclosed to the Employee by the Employer as
a result of the Employee's employment by the Employer. The Employee agrees that
if there is any question as to such disclosure then the Employee will seek out
senior management of the Employer prior to making any disclosure of the
Employer's information that may be covered by this Agreement.

30.The Employee agrees and acknowledges that the Confidential Information is of
a proprietary and confidential nature and that any disclosure of the
Confidential Information to a third party in breach of this Agreement cannot be
reasonably or adequately compensated for in money damages, would cause
irreparable injury to Employer, would gravely affect the effective and
successful conduct of the Employer's business and goodwill, and would be a
material breach of this Agreement.

31.The obligations to ensure and protect the confidentiality of the Confidential
Information imposed on the Employee in this Agreement and any obligations to
provide notice under this Agreement will survive the expiration or termination,
as the case may be, of this Agreement and will continue for a period of
indefinite from the date of such expiration or termination.

32.The Employee may disclose any of the Confidential Information:

a.To a third party where Employer has consented in writing to such disclosure;
and

b.To the extent required by law or by the request or requirement of any
judicial, legislative, administrative or other governmental body.

33.If the Employee loses or makes unauthorized disclosure of any of the
Confidential Information, the Employee will immediately notify the Employer and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.

Ownership and Title to Confidential Information

 

34.The Employee acknowledges and agrees that all rights, title and interest in
any Confidential Information will remain the exclusive property of the Employer.
Accordingly, the Employee specifically agrees and acknowledges that the Employee
will have no interest in the Confidential Information, including, without
limitation, no interest in know-how, copyright, trade-marks or trade names,
notwithstanding the fact that the Employee may have created or contributed to
the creation of the Confidential Information.

35.The Employee waives any moral rights that the Employee may have with respect
to the Confidential Information.

36.The Employee agrees to immediately disclose to the Employer all Confidential
Information developed in whole or in part by the Employee during the Employee's
term of employment with the Employer and to assign to the Employer any right,
title or interest the Employee may have in the Confidential Information. The
Employee agrees to execute any instruments and to do all other things reasonably
requested by the Employer, both during and after the Employee's employment with
the Employer, in order to vest more fully in the Employer all ownership rights
in those items transferred by the Employee to the Employer.

Return of Confidential Information

 

37.The Employee agrees that, upon request of the Employer or upon termination or
expiration, as the case may be, of this employment, the Employee will turn over
to the Employer all Confidential Information belonging to the Employer,
including but not limited to, all documents, plans, specifications, disks or
other computer media, as well as any duplicates or backups made of that
Confidential Information in whatever form or media, in the possession or control
of the Employee that:

a.May contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and Confidential Information as defined in this Agreement;
or

b.Is connected with or derived from the Employee's employment with the Employer.

Contract Binding Authority

 

38.Notwithstanding any other term or condition expressed or implied in this
Agreement to the contrary, the Employee will not have the authority to enter
into any contracts or commitments for or on the behalf of the Employer without
first obtaining the express written consent of the Employer.

 Termination Due to Discontinuance of Business

 

39.Notwithstanding any other term or condition expressed or implied in this
Agreement, in the event that the Employer will discontinue operating its
business at the location where the Employee is employed, then, at the Employer's
sole option, and as permitted by law, this Agreement will terminate as of the
last day of the month in which the Employer ceases operations at such location
with the same force and effect as if such last day of the month were originally
set as the Term of this Agreement.

 

Termination of Employment

 

40.Where the Employee has breached any reasonable term of this Agreement or
where there is just cause for termination, the Employer, upon a decision by the
Employer’s Board of Directors, may terminate the Employee's employment without
notice, as permitted by law.

41.The Employee and the Employer agree that reasonable and sufficient notice of
termination of employment by the Employer is the greater of one (1) month or any
minimum notice required by law.

42.If the Employee wishes to terminate this employment with the Employer, the
Employee will provide the Employer with notice of one (1) month. As an
alternative, if the Employee co-operates with the training and development of a
replacement, then sufficient notice is given if it is sufficient notice to allow
the Employer to find and train the replacement.

43.The Termination Date specified by either the Employee or the Employer may
expire on any day of the month and upon the Termination Date the Employer will
forthwith pay to the Employee any outstanding portion of the wage, accrued
vacation and banked time, if any, calculated to the Termination Date.

44.Once notice has been given by either party for any reason, the Employee and
the Employer agree to execute their duties and obligations under this Agreement
diligently and in good faith through to the end of the notice period. The
Employer may not make any changes to wages, wage rate, or any other term or
condition of this Agreement between the time termination notice is given through
to the end of the notice period.



Remedies

 

45.In the event of a breach or threatened breach by the Employee of any of the
provisions of this Agreement, the Employee agrees that the Employer is entitled
to a permanent injunction, in addition to and not in limitation of any other
rights and remedies available to the Employer at law or in equity, in order to
prevent or restrain any such breach by the Employee or by the Employee's
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with the Employee.

Severability

 

46.The Employer and the Employee acknowledge that this Agreement is reasonable,
valid and enforceable. However, if any term, covenant, condition or provision of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, it is the parties' intent that such provision be changed in
scope by the court only to the extent deemed necessary by that court to render
the provision reasonable and enforceable and the remainder of the provisions of
this Agreement will in no way be affected, impaired or invalidated as a result.

Notices

 

47.Any notices, deliveries, requests, demands or other communications required
here will be deemed to be completed when hand-delivered, delivered by agent, or
seven (7) days after being placed in the post, postage prepaid, to the parties
at the following addresses or as the parties may later designate in writing:

a.Employer:

Name: GEX Management, Inc. Address: 12001 N Central Expressway, Suite 825,
Dallas, TX 75243 Fax: 214-570-3141 Email: info@gexmanagement.com

    b.Employee:

Name: Carl Dorvil

 

Modification of Agreement

 

48.Any amendment or modification of this Agreement or additional obligation
assumed by either party in connection with this Agreement will only be binding
if evidenced in writing signed by each party or an authorized representative of
each party.

Governing Law

 

49.This Agreement will be construed in accordance with and governed by the laws
of the state of Texas.

Definitions

 

50.For the purpose of this Agreement the following definitions will apply:

a."Overtime Hours" means the total hours worked in a day or week in excess of
the maximum allowed, as defined by local statute, for a work day or a work week.

b.'Work Product' means work product information, including but not limited to,
work product resulting from or related to work or projects performed or to be
performed for the Employer or for clients of the Employer, of any type or form
in any stage of actual or anticipated research and development.

c.'Computer Software' means computer software resulting from or related to work
or projects performed or to be performed for the Employer or for clients of the
Employer, of any type or form in any stage of actual or anticipated research and
development, including but not limited to, programs and program modules,
routines and subroutines, processes, algorithms, design concepts, design
specifications (design notes, annotations, documentation, flowcharts, coding
sheets, and the like), source code, object code and load modules, programming,
program patches and system designs.

d.'Other Proprietary Data' means information relating to the Employer's
proprietary rights prior to any public disclosure of such information, including
but not limited to, the nature of the proprietary rights, production data,
technical and engineering data, test data and test results, the status and
details of research and development of products and services, and information
regarding acquiring, protecting, enforcing and licensing proprietary rights
(including patents, copyrights and trade secrets).

e.'Business Operations' means operational information, including but not limited
to, internal personnel and financial information, vendor names and other vendor
information (including vendor characteristics, services and agreements),
purchasing and internal cost information, internal services and operational
manuals, and the manner and methods of conducting the Employer's business.

f.'Marketing and Development Operations' means marketing and development
information, including but not limited to, marketing and development plans,
price and cost data, price and fee amounts, pricing and billing policies,
quoting procedures, marketing techniques and methods of obtaining business,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies of the Employer which have been or are being considered.

g.'Customer Information' means customer information, including but not limited
to, names of customers and their representatives, contracts and their contents
and parties, customer services, data provided by customers and the type,
quantity and specifications of products and services purchased, leased, licensed
or received by customers of the Employer.

h.'Termination Date' means the date specified in this Agreement or in a
subsequent notice by either the Employee or the Employer to be the last day of
employment under this Agreement. The parties acknowledge that various provisions
of this Agreement will survive the Termination Date.

General Provisions

 

51.Time is of the essence in this Agreement.

52.Headings are inserted for the convenience of the parties only and are not to
be considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

53.No failure or delay by either party to this Agreement in exercising any
power, right or privilege provided in this Agreement will operate as a waiver,
nor will any single or partial exercise of such rights, powers or privileges
preclude any further exercise of them or the exercise of any other right, power
or privilege provided in this Agreement.

54.This Agreement will inure to the benefit of and be binding upon the
respective heirs, executors, administrators, successors and assigns, as the case
may be, of the Employer and the Employee.

55.This Agreement may be executed in counterparts. Facsimile signatures are
binding and are considered to be original signatures.

56.This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or written. The parties to this
Agreement stipulate that neither of them has made any representations with
respect to the subject matter of this Agreement except such representations as
are specifically set forth in this Agreement.

57.This Agreement supersedes and replaces all other agreements made by the
Employer and Employee.

58.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE SUBSTANTIVE LAWS
OF THE STATE OF TEXAS, BUT SHALL HAVE APPLICATION THROUGHOUT THE WORLD, UNLESS
OTHERWISE LIMITED OR RESTRICTED BY LAW. THE PARTIES AGREE THAT THE VENUE FOR ANY
LAWSUIT ARISING OUT OF THIS AGREEMENT WILL BE IN DALLAS, TEXAS.

 

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 26th day of June, 2017.

EMPLOYER:




/s/ Clayton Carter
Clayton Carter

Chief Financial Officer, Director


EMPLOYEE:



 
/s/ Carl Dorvil
Carl Dorvil

Chief Executive Officer